Filed 2/22/16 Missud v. Armendariz CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


PATRICK A. MISSUD,
         Plaintiff and Appellant,
                                                                     A144527
v.
LUCY ARMENDARIZ et al.,                                              (San Francisco City & County
                                                                     Super. Ct. Nos. CGC-13-533811,
         Defendants and Respondents.                                 CGC-14-536981)



         Patrick A. Missud (appellant) filed a notice of appeal on March 11, 2015,
purporting to appeal from a judgment of dismissal after an order sustaining a demurrer,
and a judgment made under Code of Civil Procedure section 904.1, subdivision (a).
However, the order attached to appellant’s notice of appeal is one signed by the trial court
on March 6 and filed on March 10, 2015, following issuance of an order to show cause in
the underlying case (San Francisco Superior Court Case No. CGC-14-536981) dismissing
said case as a terminating sanction under Code of Civil Procedure section 583.150.
         Appellant’s “Civil Case Information Sheet” filed with this court in connection
with this appeal references three additional and separate orders: The first order attached
to the sheet was signed on January 9 and filed on January 14, 2015, imposing monetary
sanctions on appellant in the amount of $500 following the issuance of a order to show
cause filed on December 10, 2014. The second order also was signed on January 9 and
filed on January 14, 2015, and orders appellant to pay respondents’ attorney fees in the
amount of $5,240, pursuant to Code of Civil Procedure section 425.16, subdivision (c).


                                                             1
The third order, signed on March 6 and filed on March 10, 2015, denies appellant’s
motions to reconsider the two January 9, 2015 orders mentioned above.1
       First, no judgment is attached to these documents, and there is no indication that a
judgment has been issued. Interlocutory orders are not appealable. (Kinoshita v. Horio
(1986) 186 Cal. App. 3d 959, 962-963; Lester v. Lennane (2000) 84 Cal. App. 4th 536, 560;
Code Civ. Proc., § 904.1.) Therefore, appellant may not appeal from any of these
orders.2
       In addition, appellant’s briefs present an unintelligible compilation of disjointed
historical facts, accusations, some of them profane, and claims which fail to comply with
many fundamental rules of appellate procedure. Those deficiencies include the failure to:
(1) present legal analysis and relevant supporting authority for each point asserted, with
appropriate citations to the record on appeal (Duarte v. Chino Community Hospital
(1999) 72 Cal. App. 4th 849, 856); (2) support references to the record with a citation to
the volume and page number in the record where the matter appears; and (3) state the
nature of the action, the relief sought in the trial court, and to summarize the significant
facts, but limited to matters in the record (Cal. Rules of Court, rule 8.204(a)(1)(C),
(2)(A), (C)).
       These are not mere technical requirements, but important rules of appellate
procedure designed to alleviate the burden on the court by requiring litigants to present
their cause systematically, so that the court “may be advised, as [it] read[s], of the exact
question under consideration, instead of being compelled to extricate it from the mass.”
(Landa v. Steinberg (1932) 126 Cal. App. 324, 325.)


       1
          The reporter’s transcript of the January 9 hearing appears as part of the record
on appeal. We note that, in addition to the clerk’s and reporters’ transcripts relating to
the challenged orders, appellant has presented other documents and pleading to this court
without a sufficient showing that the materials were part of the record below, or relevant
to the apparent issues involved in this appeal. In each such instance, the documents and
pleadings have not been filed.
        2
          An appeal from the grant or denial of a motion dismiss under the anti-SLAPP
statute is appealable. (Code Civ. Proc., § 425.16, subd. (i).)

                                              2
       Perhaps most importantly, the incomprehensible nature of appellant’s briefs makes
it impossible for this court to discern what precise errors he is claiming were made by the
trial judge, and how such errors were prejudicial. We are not required to search the
record on our own seeking error. (Del Real v. City of Riverside (2002) 95 Cal. App. 4th
761, 768.)
       We note that appellant appears before us in propria persona.3 His unrepresented
status in no way excuses the deficiencies in his briefs. (Burnete v. La Casa Dana
Apartments (2007) 148 Cal. App. 4th 1262, 1267 [“ ‘ “[T]he in propria persona litigant is
held to the same restrictive rules of procedure as an attorney” ’ ”].) Appellant’s self-
represented status does not exempt him from the rules of appellate procedure or relieve
him of his burden on appeal. Those representing themselves are afforded no additional
leniency or immunity from the rules of appellate procedure simply because of their in
propria persona status. (See Rappleyea v. Campbell (1994) 8 Cal. 4th 975, 984–985; see
also Nwosu v. Uba (2004) 122 Cal. App. 4th 1229, 1246–1247.) These deficiencies are a
separate and independent basis requiring the dismissal of the current appeal.
                                      DISPOSITION
       The orders challenged are affirmed.




       3
         Appellant was a licensed attorney in California from 2002 until his disbarment
by the California Supreme Court in 2014.

                                              3
                                _________________________
                                RUVOLO, P. J.


We concur:


_________________________
REARDON, J.


_________________________
STREETER, J.




                            4